 ST. VINCENT HOSPITALSt.Vincent Hospital and Health CenterandMon-tana Nurses'Association,Petitioner.Case 19-RC-1149619 August 1987DECISION ON REVIEW AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN, BABSON, STEPHENS, ANDCRACRAFTOn 10 March 19871 the Regional Director forRegion 19 issued a Decision and Direction of Elec-tion in which he found that the petitioned-for unitof all registered nurses (RNs) is not an appropriateunit for bargaining, and that the smallest appropri-ate unit is one composed of all professional em-ployees.2 In so ruling, the Regional Director ap-plied the "disparity-of-interests" standard enunci-ated in St.Francis Hospital, 271NLRB 948 (1984)(St.Francis II),and applied in a number of casesthat followed.3On 20 March, however, the United States Courtof Appeals for the District of Columbia Circuitheld that the Board had erroneously concluded inSt.Francis IIthat the "disparity-of-interests" stand-ard wasmandatedby the legislative history of the1974 health care amendments4 to the NationalLabor Relations Act, and remanded the case to theBoard for reconsideration.ElectricalWorkersIBEW Local 474 v. NLRB,814 F.2d 697 (D.C. Cir.1987).On 24 March the Petitioner here filed atimely request for review in the instant proceedinginwhich it contended, inter alia, that the RegionalDirector's decision should be reconsidered in lightofElectricalWorkers IBEW Local 474.The Peti-tioner also urged that, even under St.Francis II,the Regional Director had erred in not finding aunit limited to all the Employer's RNs to beanap-propriate unit for bargaining. The Employer filedan opposition to the request for review, arguingthatElectricalWorkers IBEW Local 474waswrongly decided; that the Ninth Circuit (in whichthis case arises) has held that a "disparity-of-inter-ests" analysisismandated by the legislative historyof the 1974 amendments; 5 and that, under eitheriAll dates are in 19872The precise unit found appropriate wasAll professional employees employed by St Vincent Hospital andHealthCenter at itsBillings,Montana facility, but excluding allother employees,guards andsupervisors as defined in the Act9E g,North Arundel Hospital Assn,279 NLRB 311 (Apr 16, 1986),Keokuk Area Hospital,278 NLRB 242 (Jan 27, 1986)4 Pub L 93-360, 88 Stat 395 (July 26, 1974)5NLRB v HMOInternational/CaliforniaMedical Group,678 F 2d 806,808, 810(9th Cir 1982),NLRB v St Francis Hospital,601 F 2d 404, 419(9th Cir 1979)365the "disparity-of-interests" analysis or the Board'straditional "community-of-interests" standard, thesmallest appropriate unit here would be an all-pro-fessional unit.In view of the D.C. Circuit's remand inElectri-calWorkers IBEW Local 474,the Board, by unpub-lished Order dated 8 April, granted the request ofthe Petitioner herein for review with respect to theRegionalDirector's unit determination and, suasponte, scheduled oral argument. Pursuant to theBoard's procedures, the election was conducted asscheduled on 9 April in the unit found appropriateby the Regional Director, and the ballots were im-pounded.On 4 May the Board held oral argument on thequestion of what test should be used in making bar-gaining unit determinations in the health care in-dustry, and in particular on the significance of thelegislativehistoryof the 1974 amendments tohealth care unit determinations. Both parties filedbriefsand argued orally, as did several amicicuriae.After a careful consideration of all the briefs andarguments of counsel, and on reflection over thepast 13 years' experience in making health care unitdeterminations, the Board has decided to engage inrulemaking for the reasons fully set forth in ournotice of proposed rulemaking published in theFederal Register, 52 Fed.Reg. 25142 (1987) (to becodified at 29 C.F.R. § 103) (proposed July 2,1987).6 As explained in the notice of proposed rule-making, the Board made that decision for severalreasons. First, rulemaking will reduce the need forlengthy and costly case-by-case adjudication of bar-gaining unit issues, and thus will provide more pre-dictability for employers and labor organizationswhile easing the drain on the resources of theBoard and all parties.' Second, it will enable theBoard to profit from empirical evidence (usuallynot presented in adjudicatory proceedings) as tothe types of unit configurations that would orwould not lead to unwarranted unit proliferation.Finally, the multiplicity of differing views among5Because, inter alia, of the myriad fact situations and policy consider-ations presented for the determination of appropriate bargaining units,Chairman Dotson does not consider rulemaking an appropriate or effec-tive exercise of the Board's authority in this class of decisionsMember Johansen concurs with the result in this case, but agrees withthe Chairman that rulemaking is inappropriate in this class of decisions'Ithas been our experience that the functions and duties of specificgroups of health care employees (e g , RNs, pharmacists, medical techni-cians) do not vary a great deal from one facility to another Nevertheless,representation hearings often last several days and generate records hun-dreds, and sometimes thousands, of pages long, as witnesses testify indetail as to contacts among employees, integration of employees' jobfunctions, and the like The process of adjudicating the appropriate unitin each casethus is time-consuming and expensive, and in practice yieldslittle information about individual hospitals that could not easily havebeen predicted from previous hospital cases285 NLRB No. 64 366DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDthe various courts of appeals engenders little confi-dence that case-by-case adjudications ever willproduce a single test or method of analysis thatwill withstand judicial scrutiny."The Board's proposed rule contains a list of spe-cifichealth care bargaining units that would befound appropriate in all but the most unusual cir-cumstances if that rule were implemented. Thenotice of proposed rulemaking emphasizes, howev-er, that while the list of proposed units is based onthe Board's cumulative experience, the Board main-tains an open mind about which and how manyunits it will ultimately settle upon, following its ex-amination of the empirical evidence presented atseveral scheduled hearings.In the meantime, petitions will continue to befiledby labor organizations seeking to representhealth care employees, and the Board is faced withdeciding how to deal with those petitions while therulemaking proceeding is pending- ThreeThree choicesappear to be available: to take no action on suchpetitions until the final rule is issued; to make de-terminations under some new interim standard; orto continue to decide cases under extant Boardlaw.We reject the first option-deferring actionpending issuance of the final rule-because itwould leave the parties in limbo for an undeter-mined period of time-at least several months. In8The Ninth and Tenth Circuits have held that the legislative historyrequires a"disparity-of-interests" analysis See,e.g.,NLRB Y. HMO Inter-national,supra;NLRB v. St. Francis Hospital,supra;Southwest CommunityHealthServicesY.NLRB,726F 2d 611, 613 (10th Cir 1984),Presbyterian/St Luke's Medical Center v. NLRB,653 F 2d 450, 457 (10thCir. 1981).Moreover, those circuits interpret the "disparity-of-interests"approach as sanctioning narrow units only if the differences in interestsbetween the employees in theunitsought and other employees are sogreat as' virtually to preclude organizing on a broader scale. See, e.g,HMO International,678 F.2d at 808, 812 fn17;Southwest CommunityHealthServices, 726 F 2d at 613. Several other circuits, however, have re-jected thisrigid"disparity-of-interests" approach, and have held insteadthat the Board may use a traditional "community-of-interests" analysis,provided it weighs the public interest in avoiding unit proliferationagainst the employees' organizational rights.Watonwan Memorial Hospitalv.NLRB,711 F 2d 848, 850 (8th Cir 1983),Trustees of the Masonic Hallv.NLRB,699 F.2d 626, 632, 641 (2d Cir 1983),NLRB v. Walker CountyMedical Center,722 F.2d 1535, 1538-1539 (11th Cir 1984) Other courts,while not expressly rejecting the rigid "disparity-of-interests" approach,have adopted the view that the Board must take the congressional admo-nition against unit proliferation into account in making health care unitdeterminations.NLRB v. Frederick Memorial Hospital,691 F 2d 191 (4thCir 1982),NLRB v. Hillview Health Care Center,705 F 2d 1461 (7th Cir.1983);Mary Thompson Hospital v. NLRB,621 F 2d 858 (7th Cir. 1980);Bay Medical Center v. NLRB,588 F 2d 1174 (6th Cir 1978),AlleghenyGeneral Hospital v.NLRB,608 F 2d 965 (3d Cir. 1979);NLRB v WestSuburban Hospital,570 F 2d 213 (7th Cir 1978), St.Vincent'sHospital v.NLRB,567 F 2d 588 (3d Cir 1977) Most recently, inElectricalWorkersIBEW Local 474,the D.C Circuit not only rejected the view that theamendmentsmandatethe use of a "disparity-of-interests" standard, 814F.2d at 715, but held that Congress' failure to amend Sec 9 of the Act(dealing with unit determinations) indicates that Congress implicitly ap-proved the continued use of the "community-of-interests" approach inhealth care institutions Id at 711. (The Court did indicate that the Boardmight,in its discretion, switch to a "disparity-of-interests" standard if itexplained its action adequately) Id. at 711-712 and fn 65our view, such a lengthy period of inaction certain-lywould not "assure to employees the fullest free-dom in exercising the rights guaranteed by theAct,"9 and in fact would deprive them of thoserights until the final rule was issued. In addition,since we have determined that the final rule will beprospective in application only, inaction pendingthe outcome of the rulemaking proceeding wouldmerely result in delay, and in any event would notresult in the final rule being applied to pendingcases such as this.We also choose not to process cases under anynew interim standard, in part because any suchstandard necessarilywould be of brief duration,ending shortly after the final rule was promulgated.Moreover, the oral argument persuades us that itwould be advisable to obtain empirical evidencebefore devising a new standard. Lastly, an interimstandardwould add unnecessarily to the adjust-ments petitioners and employers must make as theBoard moves from case-by-case adjudication torulemaking.Therefore, we have decided to continue to proc-ess cases under existing law until the final rule hasbeen issued. That is, we will continue to make bar-gaining unit determinations in the health care in-dustry using the "disparity-of-interests" analysis an-nounced inSt.Francis II,and which we have ap-plied in subsequent cases. 1 ° Under that standard,[T]he appropriateness of the petitioned-for unitisjudged in terms of normal criteria, butsharper than usual differences (or "disparities")between the wages, hours, and working condi-tions,etc.,of the requested employees andthose in an overall professional or nonprofes-sional unit must be established to grant theunit. 11In other words,"more is required to justify a sepa-rate unit in a health care institution than in a tradi-tional industrial or commercial facility."12We recognize,of course, that our decision tofollow existing law may place us in conflict tosome extent with the court'sdecision inElectricalWorkersIBEW Local 474.There,the D.C.Circuitfound that the Board in St.Francis IIcommittedlegal error by interpreting the 1974 amendments asmandating the use of the"disparity-of-interests"standard,13 In the court'sview,because Congressdid not amend Section 9in 1974,the Board erredin relying on the legislative history of the 19749 Sec 9(b) of the Actto E g.,North Arundel Hospital Assn.,andKeokuk Area Hospital,supra.II St. Francis II, 271NLRB at 953 (footnote omitted)12 Ibid13 ElectricalWorkers IBEW Local 474,814 F 2d at 699, 708, 715 ST. VINCENT HOSPITALamendments, even though it 'contains several ex-pressionsof Congress' concern over health careunit proliferation. 14 The court held thatAlthough legislative history may `give meaningto ambiguous statutory provisions, courts haveno authority toenforceallegedprinciplesgleanedsolelyfrom legislative history that hasno statutory reference point.15Thus, according to the court, because "Congressdid not modify section 9 in any way when itamended the Act in 1974," 16 the amendments didnot change unit certification standards.17 Accord-ingly, there was no statutory language to be ex-plained by resort to the legislative history, andtherefore the Board wrongly relied on the legisla-tive history in concluding that the amendments-mandate use of the "disparity-of-interests" stand-ard.With due respect to the court of appeals, weview the standard adopted by the Board inSt.Francis IIsomewhat differently. Nowhere in its de-cision does the Board state that the "disparity-of-interests" standard is mandated. Rather, the deci-sion states the Board's view that "Congress clearlyintended that,in determining appropriate units inthe health care area, the Board should apply astricter standard than its traditional community-of-interestanalysis."18The Board didnotsay, orintend to say, that anything in the 1974 amend-ments or their legislative historymandatestheadoption of a "disparity-of-interests" standard, andif the language ofSt.Francis IIor more recent de-cisions implies the contrary, we hereby disavowany suggestion that such is the Board's view. Ourchoice of the "disparity-of-interests" standard wasjust that--a choice-made in the exercise of theBoard's discretion under Section 9(b) of the Act.Section 9(b) provides that "The Board shalldecide in each case . . . the unit appropriate forthe purposes of collective bargaining." The courtshave recognized consistently that, in making unitdeterminations under Section 9(b), Congress en-trusted the Board with broad discretion.19 Indeed,the court in(ElectricalWorkers BEW Local 474noted the breadth of the Board's discretion inmaking unit determinations,814 F.2d at 699, andexpressed no view as to what standard the Boardmight ultimately embrace in the exercise of its dis-cretion. Id. at 708 fn. 37, 711-712 and fn. 65. Seealso id. at 707, citingPhelps Dodge Corp. v. NLRB,14 Id at 699,708-709.15 Id at 699-700, see also id at 71216 Id at 708.' Y Id.at 70918 271 NLRB at 95119 See, e.g,NLRB Y. Action Automotive,469 U.S. 490, 494(1985).367313 U.S. 177, 197 (1941).Moreover,as the D.C.Circuitfurtherobserved inElectricalWorkersIBEW Local474,Congress in 1974 did not amendSection 9,and thus did nothing to diminish theextent of the Board's discretion in resolving issuesarising under that provision of the statute.Congress was concerned,however,that the ex-tension of the coverageof the Actto employees ofnonprofit private hospitals might lead in certain in-stances to the interruption of health care servicesto patients,and enacted several new provisions toforestall such interruptions.2 0 At the same time, al-though it did not amend Section 9, Congress in-cluded language in the committee reports accompa-nying the legislation,admonishing the Board not toallow the proliferation of bargaining units amonghealth care employees .2.1We think it was proper,therefore,in the exerciseof its discretion in making unit determinations inthe health care industry,for the Board to be mind-fulof Congress' manifest concerns over possibleinterruptions in the delivery of -health care serviceswhen the Congress extended NLRB jurisdictionover the health care industry in the 1974 amend-ments to theAct. To thatend, in St.Francis IItheBoardcontinuedto analyze the traditional"commu-nity-of-interests"factors(discussed below)in deter-mining appropriate health care units,22 and we be-lieve that the Board was within the scope of its dis-cretion inSt.Francis IIin articulating a modifiedcommunity-of-interests standard,e.g., a "disparity-of-interests"standard, for this unique and vital in-dustry.As noted bythe court inElectricalWorkersIBEW Local 474,814F.2d at 708,for over 40 yearsthe Board has examined community-of-interests cri-teria in deciding issues arising under Section 9(b).Unlike the court,however, we do not regard the"disparity-of-interests"test as an abandonment of20 Sec1(d) of the 1974amendments amended Sec8(d) of the Act torequire a party desiring to modify or terminate a contract in the healthcare industry to give notice to both the other party and the Federal Me-diation and Conciliation Service (FMCS) further in advance of the pro-posed modification or termination than would be required in any otherindustry.Sec 1(d)also requires unions and employers in the health careindustry to participate in mediation if called on to do so by FMCS Sec1(e) of the amendments added Sec 8(g) to the Act, requiring labor orga-nizations,at least 10 days before engaging in strikes or picketing at anyhealth care institution,to notify the institution in writing,and the FMCS,of their intentionsNotably, in no other industry is a labor organizationrequired to provide advance notice in writing of its intention to strike orpicket Sec 2 of the amendments added Sec 213 to the Labor Manage-ment Relations Act, 29 U S C § 183, authorizing the director of FMCSto establish a board of inquiry to investigate the issues involved in anystrike or lockout affecting a health care institution when it appears thatsuch a dispute will substantially interrupt the delivery of health care inthe area.21 Individual sponsorsof thelegislation also stressedthe need for theBoard, in exercising its discretion,to avoid unit proliferationThe rele-vant legislative history is cited at length inStFrancisIi,271 NLRB at95122 271 NLRB at 953 and fn 35 368DECISIONS OF THE NATIONAL. LABOR RELATIONS BOARDthat benchmark standard. Rather, we believe the"disparity-of-interests" standard was an appropriateadaptation of the very same factors consideredunder a traditional "community-of-interests" stand-ard in consideration of Congress' stated concerns inextending jurisdiction to this industry,23 but alsowas a product of the Board's own substantial expe-rience and expertise derived from more than 10years' administration of the Act and Section 9(b) inthe health care industry.24As we indicated-but perhaps. did not explainclearly enough-inSt.Francis II,the "disparity-of-interests" standard to a significant extent embodiesthe "community-of-interests" approach.That is,even under the disparity approach, the Boardjudges the appropriateness of the unit sought interms of traditional community-of-interests criteria:employees' wages, hours, and working conditions;qualifications, training, and skills; frequency of con-tacts and extent of interchange with each other;frequency of transfers into and out of the unitsought; common supervision; degree of functionalintegration; collective-bargaining history; and areabargaining patterns and practices. 2 sUnder the"disparity-of-interests"standard-asunderthe"community-of-interest"approach-theBoardlooks at the above factors both as they are sharedby employees in the unit petitioned for, and as theytend to set those employees apart from other em-ployees.26Where the "disparity-of-interests" for-mulation differs from the "community-of-interests"standard, according to the Board'sSt.Francis IIdecision, is in the significance afforded the abovefactors.Because of Congress' admonition to avoidunit fragmentation, the -"disparity-of-interests" testrequires more in the way of "disparities" or differ-ences between the employees requested and thosein an overall unit to grant a separate unit in thehealth care industry than would be required undera "community-of-interests" formulation.27In adopting the "disparity-of-interests" approach,then, the Board did not simply abandon the tradi-tional"community-of-interests" standard, as theD.C. Circuit has suggested. Instead, the Board in23 See fn 20,supra,which cites thestatutorysafety valves adopted bythe Congress.24 In fact, the Board has long had a practice of taking account of thecharacteristics of a particular industryinmaking unit determinationsunder the "community-of-interests" standardSee,e g.,Baltimore Gas &ElectricCo, 206 NLRB 199, 201 (1973) (noting specialcharacteristics ofthe public utility industry that favor systemwideunits unlesscertain spec-ified factors are present);Garden State Hosiery Co,74 NLRB 318, 323(1947) (noting that "no circumstance peculiar to the industry itself .militatesagainst the establishment of the requested unit")zsStFrancis II,271 NLRB at 953 and fn 35, citingKalamazoo PaperBox Corp,136 NLRB 134 (1962).26 SeeNewton-WellesleyHospital,250 NLRB 409, 411-412 (1980),KalamazooPaper Box Corp,136 NLRB at 137-13827St Francis II,271 NLRB at 953St.Francis IImodified that standard to the degreeit thought necessary to give effect to the congres-sional admonition against proliferation of healthcare units. The "disparity-of-interests" standard isnot the only one that could have been formulatedby the Board, but we believe it was within theBoard's reasoned discretion to adopt that stand-ard.2 sWe turn now to the facts of the case before us.The Regional Director applied the "disparity-of-in-terests" standard and found that the evidence didnot establish "sharper than usual" differences ordisparities between the terms and conditions of em-ployment of the Employer's RNs and those of theother professional employees. He concluded, there-fore, that an all-RN unit was not appropriate andthat the smallest appropriate unit was an all-profes-sional unit.Applying existing Board law, as we have decid-ed to do, we agree with the assessment of the Re-gional Director. All of the Employer's professionalemployees are subject to the same personnel poli-cies, procedures and wage system, and receive thesame benefits. There is no evidence that the Em-ployer deals with RNs separately from other pro-fessional employees. Staff nurses are assigned topay grade 20.5, as are dieticians, medical technolo-gists, and speech therapists (who together accountfor 36 of the approximately 80 professional employ-ees other than staff nurses). The lowest pay gradefor professionals is 16 (accountants); the highest is26 (pharmacists and the financial analyst, who hap-pens to be an RN). Although considerably moreprofessionals are in pay grades above 20.5 than inlower grades, many of those employees in higherpay grades also are RNs.Although most nurses are assigned to depart-ments in the division of patient care services, thevice president of which alsoisanRN, others areassigned to departments in other divisions, such astraining and development (division of human re-sources development); ambulatory care, emergencyroom, rehabilitation services, and respiratory care(division of clinical services); and fiscal services(division of fiscal services). RNs have daily con-tactswith other professional employees, such aspharmacists,medical technologists,and social28 Also, contrary to the conclusion reached by the D.C Circuit, 814F.2d at 699, 709, 715, the "disparity of interests" test doesnot entail animplicit presumption that only two health care units-all professionalsand all nonprofessionals-are appropriate. The Board explicitly rejectedthat interpretation of the amendments inSt.Francis II,271 NLRB at 953,and we reiterate that rejection hereWe note also that, sinceSt FrancisIIwas decided, we have consistently approved separate units of technicalemployees and service, maintenance, and clerical employees in the healthcare industry, over the contention of employers that only all-nonprofes-sional units were appropriate See,e g , Southern Maryland Hospital, 274NLRB 1470 (1985). ST. VINCENT HOSPITALworkers, and frequent and/or regular contacts withsuch professionals as dieticians and physical thera-pists.By virtue of their service on multidisciplinaryhospital committees,, staff nurses also interact fre-quently with other professionals such as dieticians,physical therapists, speech therapists, and recre-ational therapists. Staff RNs work three shifts, 7days a week, as do medical technologists. Pharma-cists and physical therapists also work 7 days aweek, and on more than one shift.We conclude from the foregoing, and our reviewof the record, that the Regional Director properlyfound that there do not exist "sharper than usualdifferences" between nurses and other professionalemployees of the Employer. The evidence estab-lishes, rather, that nurses and other professionalsshare common personnel policies and procedures369and fringe benefits, and have sufficient contacts andinteraction to support the finding that the smallestappropriate bargaining unit is one consisting of allthe Employer's professional employees. SeeNorthArundel, Keokuk Area Hospital,andSt.Francis II,supra.The election was held 9 April 1987, and the bal-lotswere impounded. Having affirmed the Region-alDirector's unit determination, we shall direct theRegional Director to open and count the ballotsand issue the appropriate certification.ORDERThe Regional Director for Region 19 is directedto open and count the ballots cast in the 9 April1987 election and issue the appropriate certifica-tion.